Mr. Justice Aldrey
delivered the opinion of the court.
In the case of Vélez v. Llavina, 18 P. R. R. 634, after careful consideration we held that the owner of an automobile or other vehicle is not liable for the acts of fault or negligence of a servant employed by him as chauffeur if the said automobile does not form part of a public carrier service.
In the appeal taken in the present case from the judgment of the District Court of Humacao dismissing the complaint against defendant Ramón Aboy Benitez on the ground that it did not set up a cause of action, the doctrine laid down in the case of Vélez v. Llavina is not assailed, but it is contended that it is not applicable here because appellee Aboy was traveling in the automobile which his chauffeibr was driving when the latter negligently caused the injury for which damages are claimed from the owner of the automobile.
This case is in no way different from that of Vélez v. Llavina, supra, for, as the law attaches liability to the owner of an automobile for the fault or negligence of his servant employed as chauffeur only when the vehicle is used in a public enterprise or business, the owner is not liable although he may be traveling in the automobile at the time of the occurrence of the negligent act or fault of his employee, for the exceptions specifically made to the general rule that a person shall answer for his own acts and omissions do not impose such liability upon him.
The judgment appealed from should be

Affirmed.

Chief Justice Hernández and Justices Wolf and del Toro concurred.
Mr. Justice Hutchison dissented.